Citation Nr: 9918463	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-27 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


                                                     INTRODUCTION

The veteran had active service from August 1982 to August 
1985.

This appeal arises from a May 1997 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) denied entitlement to service 
connection for residuals of frozen feet.  In January 1999, 
the Board of Veterans' Appeals (Board) remanded the claim for 
due process considerations.


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veteran Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO&IC' to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

At his personal hearing before a Member of the Board in May 
1999, the veteran testified that he had service from 1982 to 
1985 and while stationed in Habrown, Germany, he participated 
in several maneuvers.  The veteran recalled that on one 
occasion while in Wildflick, one of the coldest locations in 
Germany, they could not reach their destination because of 
snow so they camped in the field for approximately 18 hours, 
sleeping in a 5-ton truck.  The veteran stated that he 
incurred frostbite at that time and afterwards received 
treatment for a cold injury.  

After Germany, the veteran stated that he volunteered to go 
to Alaska for 30-day cold weather training.  He recalled that 
he and other soldiers were transported to Anchorage, Alaska 
by helicopter and while there, they were lost and no one 
returned to rescue him and his platoon.  The veteran 
remembered that snow was on the ground and the weather was 
very cold.  He stated that he and his platoon were found on 
the third day and after being rescued, a physician examined 
them.  

At the hearing, the veteran also stated in the winter, he 
experienced tingling, numbing, peeling, flaking and itching 
of the feet.  His physicians also told him he had fungus of 
the feet.  During the hearing, the veteran also stated that 
his medication for the service-connected heart disability 
also affected his feet.  The prescribed Allopurinol was said 
to cause acid attacks of his feet.

The service medical records show that in February 1983, 
examination of the veteran's feet was normal and an 
assessment of mild cold weather injury-resolved was made.  
The reports also show that in April 1983, the veteran 
complained of feet pain although at that time, his concerns 
were primarily related to ankle pain.  Thereafter, a July 
1984 clinical entry shows that the veteran was examined for 
being in the cold over a one-week period; however, no 
pertinent complaints or clinical findings were noted.  On 
discharge examination in April 1985, clinical evaluation of 
the feet was normal.  

A March 1997 VA examination report discloses that on 
objective evaluation, rubor of the feet with mild edema was 
demonstrated.  Evidence of hypersensitivity to pain, 
pinprick, or fine touch was not demonstrated and deep tendon 
reflexes were preserved.  Nevertheless, the diagnostic 
impression was history is strongly suggestive for a frostbite 
neuropathy.  The examiner then explained that this is a 
syndrome in which the small type C fibers are damaged and 
pain of the feet is caused, particularly on exposure to cold 
and other elements.  The examiner also stated although there 
was no evidence of incoordination or fatigability, the 
condition may progress.

Treatment reports from Pennsylvania College of Podiatric 
Medicine dated from May 1993 to June 1997 show that the 
veteran continued to receive treatment for complaints of foot 
pain.  On examination in June 1997, the examiner recorded a 
diagnosis of peripheral neuropathy (unsure as to cause may be 
frostbite situation but unsure).  Diagnoses of post tibial 
tendonitis of neuropathy, plantar fasciitis and heel spur 
syndrome were also made at that time.  

Considering the above-discussed evidence, recorded diagnoses, 
and unclear etiological determinations, the Board is of the 
opinion that further development is warranted for the claimed 
residuals of frozen feet.  

A medical opinion is required in order to identify the 
veteran's feet disorder(s) and to determine whether it is at 
least as likely than not that any disorder(s) present is/are 
attributable to service or any events from service or to any 
medication prescribed for service-connected disability.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993); see also Green (Victor) v. Derwinski, 1 Vet. App. 121 
(1991).  As such, additional development is warranted.  

Additionally, at his hearing, the veteran stated that he 
received treatment from the Foot and Ankle Institute in 1986 
or 1987.  Those medical reports are not of record.  

Thus additional development is warranted as follows: 

1.  The veteran should be afforded the 
opportunity to identify or submit any 
additional evidence he wishes to have 
considered with regard to his claim.

2.  The RO&IC should obtain the names, 
addresses, and approximate dates of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated the veteran for residuals of 
frozen feet since service, including 
pertinent medical records from the Foot 
and Ankle Institute in 1986 and/or 1987 
and the Pennsylvania College of Podiatric 
Medicine.  After obtaining any necessary 
authorization or medical releases, the 
RO&IC should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  If no 
records are available, documentation 
attesting to such should be placed in the 
claims folder. 

3.  The RO&IC should arrange for a VA 
examination of the veteran by an 
appropriate specialist to ascertain the 
nature, extent of severity, and etiology 
of residuals of frozen feet which may be 
present.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the examination report in this 
regard.  The examiner should also express 
an opinion for the record as to whether 
it is at least as likely as not that any 
or all of the veteran's podiatry 
disorder(s) were caused or aggravated by 
claimed cold weather exposure while in 
service or by medication prescribed for 
any service-connected disability.  The 
examiner should use language that 
addresses the above request and avoid 
using terms like "possibly", "maybe", 
or "could have."  If the examiner 
cannot make a determination as to the 
etiology of the veteran's foot 
disorder(s), he or she should so state in 
the examination report.  All reasons and 
rationale for any conclusions reached 
should be discussed.

4.  Thereafter, the RO&IC should review 
the claims file to ensure that the 
requested development has been completed.  
In particular, the RO&IC should review 
the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO&IC should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO&IC should 
readjudicate the issue of entitlement to 
service connection for residuals of 
frozen feet.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


